UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) x Annual report pursuant to Section 15(d) of the Securities Exchange Act of 1934 (No fee required, effective October 7, For the fiscal year endedDecember Or o Transition report pursuant to Section 15(d) of the Securities Exchange Act of (No fee required) For the transition period from to Commission file number1-14946 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: CEMEX, Inc. Savings Plan 840
